               A!t&. REGIONS
                      MO RTGAG f::                                              This book coniains:
                                                                                • Payment Instructions



                68120 12 / 24 001               348 YO 0
                                                             _.,,,,
                                                             P.O. Box 18001
                                                             Hattieslrnrg, MS
                                                                33404-atJOl
                                                                                • !,'lortgage Loan Originator contact
                                                                                • Address Change /Tax m Verification Fann
                                                                                • Auto Pay Application
                                                                                • Optional Production lnfonnation
                REGINA M DRISKILL                                               • Payment Options
                3123 JOYCE AVE                                                  • Internet / Phone Access
                KNOXVILLE TN                 27921-6611                         • Important Disclosures
                                                                                • Escrow Analysis (if applicable)
                                                                                • Loan Servicing Fee Schedule
                                                                                • Payment Coupons
                                                                                • Tax And lnsuranc.e Information
                Visit our website at ·,vww.regionsmortgage.com                  • Contact Information (See back cover)


                                 .   ,,.,.      ' :::ttttt




                                                                                                      PLAINTIFF'S •·
                                                                                                        EXHIBIT-_
                                                                                                       -1'2              ;_•;cc




Case 3:18-cv-00102-JRG-DCP Document 37-12 Filed 09/18/19 Page 1 of 5 PageID #: 140
i\il -.~   j,s;c,,"""'"";: ·' •· . / ~ ~ ~ ~ - , · · ......            ~                                       . · - -, •. -.,. >•   1···           -~'


               Escrow Disclosure Statement See calculations & projections on following pages                                                        Loan# 3006035640
                                                                                                                                                    Date: 06/f3/13
1g               ESCROW ITEM                      PROJECTED
                 DESCR/PT/ON                     ANNUAi AMT                                            PAYMENT INFORMATION
ur                                                                                                                                                       BEGINNING
ff
                 CITY TAX
                 COUNTY TAX
                                                          548.58
                                                          532.DO
                                                                              PRIN. AND INT.
                                                                              ESCROW
                                                                                                                        =                   96.76
                                                                                                                                        291.55
                                                                                                                                                        08/01/13
                                                                                                                                                          96.76
                                                                                                                                                         179.22
or               HAZARD INS                            1,070.00               OPTIONAL PRODUCT                                            0.00             0.00
                                                                              PRORATED OVERAGE/SHORTAGE                                 209.02             0.00
ed                                                                            SUBSIDY                                                     0.00             0.00
he


'ed                                                                          ·• PAYMENT AMOUNT                                          597.33           275.98
                                                                              • REPAYMENT OF SHORTAGE
                 TOTAL DISBURSEMENTS                   2,150.58
                 DIVIDEO BY 12 MONTHS                                         IN CASES OF VARIABLE PRINCIPAL ANO INTEREST PAYMENTS, THE TERMS OF" YOUR
                                                                              LOAN MAY HAVE RESULTED IN A CHANGE DURING THIS COMPUTATION PFRIOfl .
                 MONTHLY ESCROW DEPOSIT                   179.22
~~~~,-,yj~~'"'"":•~-~-~,--·    ··--,,:ct,._~;;.:_,._.-,.~-...   ,.,;,aI,}-           . . •.. .......
                                                                                                               ~ - -·&:u--€..
                                                                                                        . .......-...... • ..... ::0,,
                                                                                                                      ............
                                                                                                                                                                .    _,   .




                                                                                                                    •     I
                                                                                                                        ,j.
                                                                                                                                 -...
                                   Case 3:18-cv-00102-JRG-DCP Document 37-12 Filed 09/18/19 Page 2 of 5 PageID #: 141
                                                            "-      '-/~
                                                                     I



',




              .,/:~]i~~J~~~:\~~;;~~~~~~-~"W<a=•"·
                                                                                                                                                                                 Loan#       3006035640
                              Escrow Account Coming Year Escrow Projection                                                                                                         Date: 06/13/13
                                      PAYMENTS                                PAYMENTS                                                            LOW BALANCE SUMMARY
                             MQfilH   IQES.QBQW     O:ESC;BleilQ~          EBQM~CBQW                            tlriU.ftF        REQUIRED
                                                                                                                                 ~          .
                                                                                                                                                PRUJcCTF.D LOW ?DINT                                1,507.8~
                                                  BA,.J,Nf.F AS De 06/13/1~                               2,383.08              1,438.70        ALLOWABLE LOW POINT*                                  358.44
                             08/13      179.22                            0.00                            2,562.30              1,612.92
                             09/13      179.22                            0.00                            2,741.52              1,792.14        DEFICIT                                                    0.00
                             10/13      179.22    CITY TAX              548.58-                           2,372.16              1,422.78
                             11/13      179.22                            0.00                            2,551.38              1,602.00
                             12/13      179.22    CNTY TAX              532.00-                           2,198.60              1,249.22        OVERAGE:                                            1,348.41
                             01/14      179.22    HAZARD INS          1,070.00-                           1,307.82                "358.44
                             02/14      179.22                            0.00                            1,487.04                 537.66
                             03/14      179.22                            0.00                            1,666.26                 716.88
                             04/14      179.22                            0.00                            1,845.48                896. 10       CURRENT PAYMENT EFFECTIVE 08/01/13
                             05/14
                             06/14
                             07/14
                                        nt~r
                                        179.22
                                                                          0.00
                                                                          0.00
                                                                          0.00
                                                                                                          2,024.70
                                                                                                          2,203.92
                                                                                                          2,383.14
                                                                                                                                1,075.32
                                                                                                                                1,254.54
                                                                                                                                1,433.76
                                                                                                                                                PRIN. AND INT.
                                                                                                                                                ESCROW
                                                                                                                                                OPTIONAL PRODUCT
                                                                                                                                                                             96.76
                                                                                                                                                                            179.22
                                                                                                                                                                              0.00
                                                                                                                                                PRORTO OVER/SHORT             0. 00
                                                                                                                                                SUBSIDY                       0.00
                                                                                                                                                TOTAL PAYMENT               275.98
                                                                                                                                                -lcw pL.11 wai delerrnfu,J  by lalc;ig the lcP,yer of ooo (( lh~
                                                                                                                                                 fob.;ng: IJ 2 moothly escrON deposil::I as allo.ved byR£SPA, 2)
                                                                                                                                                 ywr morlgage Joan 00:lJ'Jlenls. OR3) by stale law, r applicable.
                                      2,150.64                               2, 150.58-
                                                                                                                                          ~ - -·&..v--<1-
                                                                           1t'"r~,..,---,-.-y-,-.,,;..~~---,:
                                                                                                                            - -----   ·--·-----··     -·~-·         -    ·- ·-




     Case 3:18-cv-00102-JRG-DCP Document 37-12 Filed 09/18/19 Page 3 of 5 PageID #: 142
                                                                                                '>

                                                              ------· jr
·,
                                         ;




                                                                   \JaitL4..,


                              E.~rrq~.,Ac.i::our.it• His.tory          .... ·.:       , .,.,.•. , •• ': ·,,-::: .•. :,. ·,,.· •. :~:- •       Loan,J 3006035340
                                          Payments ID Escrow                      Paymem,; from £scmv
                                                                                                                                                Date: 06/13/13
                                                                                                                                            E'scroiw Balance
                             Monlh      Proiected          .8gyru               Prrnected            Agyru      DesccigtiQO               Projected          Actual
                                                                                                   BALANCE AS OF 08/01/12                 1,166.18       2,565.14-
                             08/12       291.55            0.00                     0.00          0.00                                    1,457. 73      2,565.14-
                             09/12       291.55          197. 13                    0.00          0.00                                    1, 749.28      2,368.01-
                             10/12       291.55            0.00                   548.58        548.58    CITY TAX                        1,492.25       2,916.59-
                             11/12       291.55          197. 13                    0.00        532.00 * CNTY TAX                         1,783.80       3,251.46-
                             12/12       291.55            0.00                   532.00          0.00 * CNTY TAX                         1,543.35       3,251.46-
                             01/13       291.55            0.00                     0.00      1,070.00 * HAZARO INS                       1,834.90       4,321.46-
                             02/13       291.55       2, 199.41                     0.00          0.00                                    2, 126.45      2,122.05-
                             03/13       291.55            0.00                     0.00          0.00                                    2,418.00       2,122.05-
                             04/13       291.55            0.00                     0.00          0.00                                    2,709.55       2,122.05-
                             05/13       291.55            0.00                 2,418.00          0.00 • HAZARO INS                          583.10      2, 122.05-
                             06/13       291.55       4,004.56                      0.00          0.00 E                                     874.65      1,882.51
                             07/13       291.55          500.57                     0.00          0.00 E                                  1, 166,20      °,383.08     ~

                                                                                                                                                                      ~,
                                                                                                                                                                      •
                                                                                                                                                                      &
                             TOTALS    3,498.60       7,098.80                  3,498.58      2,150.58                                                                ,:;
                                                                                                                   ~,-              . &,.u-.-e...
                                                                                                          ... ····-·-- ........ ',;!. . . .
                                             ·~~~?,i.W•-~!1f,,~ii-•/-..




     Case 3:18-cv-00102-JRG-DCP Document 37-12 Filed 09/18/19 Page 4 of 5 PageID #: 143
                                                                                          ·'>



                                                        ----1"' .
·,




                                                             \iw: ;,; ·-·__ .-




                                       Name: REGINA M DRISKILL                                                    Loan Number: 3006035640
                 licable law.
                                       Overage Amount: $1,348.41
                   Fee Amount
                                       If the loan is current, Regions Mortgage refunds all overage escrow amounts over $50 and if the overage is less than $50
                   $8 maximum          spreads the overage to reduce the monthly payment up to the date of the projected low point balance.

                   FREE
                   FREE
                                                                                                                                     A..REGIONS
                                                                                                                                           IIURH,iAl)E
                    $9




                                                                          _,,,,...,--,-,,,_ ,. ·-       -~-'~---:~'!!-:




     Case 3:18-cv-00102-JRG-DCP Document 37-12 Filed 09/18/19 Page 5 of 5 PageID #: 144
